Citation Nr: 0412170	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
endophthalmitis of the left eye with enucleation, claimed as 
a result of treatment at a VA Medical Center (VAMC).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 RO rating decision.  The veteran 
filed a notice of disagreement in October 1999, the RO issued 
a statement of the case later that same month, and the 
veteran perfected his appeal in November 1999.  The Board 
remanded this case in August 2002.  

On a January 1999 VA Form 21-526, the veteran raised a claim 
for service connection for lung cancer and lymphoma.  This 
claim has not been developed or certified for appeal, and is 
not inextricably intertwined with the issue now before the 
Board on appeal.  It is, however, referred to the RO for 
appropriate action. 
 

FINDINGS OF FACT

1.  The veteran developed itchy eyes and crusty eyelids while 
undergoing chemotherapy at a VAMC in 1998 for non-Hodgkin's 
lymphoma; he was given sulfa eye drops by a VA physician for 
these symptoms.

2.  The veteran subsequently developed endophthalmitis, and 
underwent an enucleation of the left eye in December 1998.  

3.  A private physician has opined that the veteran's left 
eye endophthalmitis with enucleation is as likely as not due 
to improper treatment by VA.  


CONCLUSION OF LAW

The requirements for entitlement to compensation under 38 
U.S.C.A. § 1151, for endophthalmitis of the left eye with 
enucleation following treatment at a VAMC, have been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).

REASONS AND BASES FOR FINDINGS6 AND CONCLUSION

As he testified at a January 2000 local hearing and an April 
2003 videoconference hearing, the veteran developed 
endophthalmitis of his left eye which resulted in enucleation 
in December 1998.  He claims that this condition resulted 
from improper treatment by VA in an effort to ease side 
effects from chemotherapy for non-Hodgkin's lymphoma.  He is 
seeking compensation under 38 U.S.C.A. § 1151, which 
provides, in pertinent part, that: 

(a)  Compensation under this chapter . . 
. shall be awarded for a qualifying 
additional disability . . . of a veteran 
in the same manner as if such additional 
disability . . . were service-connected.  
For purposes of this section, a 
disability . . . is a qualifying 
additional disability . . . if the 
disability . . . was not the result of 
the veteran's willful misconduct and - 
(1) the disability . . . was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability . . . was -   
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or  
(B) an event not reasonably 
foreseeable . . . 

38 U.S.C.A. § 1151.

The veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).

Pertinent medical records reflect that the veteran underwent 
eight cycles of chemotherapy for non-Hodgkin's lymphoma at a 
VAMC between July 1998 and December 1998.  By September 1998, 
he began to report itchy eyes.  In October 1998, he reported 
having some tearing of the eyes and occasional crusting of 
the eyelids.   A VA physician prescribed sulfa eye drops.  

The veteran sought treatment from a private physician in 
December 1998 for complaints of left eye redness, edema of 
the lids, and some discharge.  The private physician noted 
that these symptoms were probably a reaction to the sulfa eye 
drops and suggested that he stop using them for a few days.  

When he returned to the VAMC in December 1998, the veteran 
reported that his left eye had been symptomatic for the 
previous week.  He was assessed as having endophthalmitis and 
was transferred to a private facility for further evaluation.  
During an examination at this facility, an obvious 
perforation of the cornea with uveal prolapse was evidenced 
and vision in the eye was limited to light perception.  The 
veteran subsequently underwent enucleation on an emergent 
basis.  His post-operative course was uneventful and he 
resumed treatment for non-Hodgkin's lymphoma at the VAMC.

The claims file includes an April 2003 memorandum from Ann 
Marie Gordon, M.D., who summarized the veteran's relevant 
medical history and stated, in pertinent part, as follows:

The medical data suggests that the 
veteran's initial presentation of eye 
complaints was consistent with acute 
conjunctivitis.  The treatment of this 
condition in an immunosuppressed patient, 
as standard care, should entail the use 
of a bacteriocidal agent (causing the 
death of bacteria).  Instead the veteran 
who was at the time under aggressive 
treatment for non-Hodgkin's lymphoma, 
[which characteristically involves] 
immunosuppression, was treated with a 
bacteriostatic agent ([which retards] the 
multiplication of bacteria).  Such agents 
do not destroy bacteria and can result in 
a poorly controlled evolving infection.  
In addition, the subsequent use of 
steroid eye drops could have resulted in 
an exacerbation of the eye condition.  It 
is therefore possible that lack of 
appropriate treatment at the onset 
resulted in an insidious worsening of the 
veteran's eye condition.  What was 
initially observed as mild conjunctivitis 
spread to adjacent structures of the eye 
resulting in panophthalmitis and corneal 
perforation requiring enucleation or 
surgical removal of the eye.  

In conclusion, the veteran's 
immunosuppressed state predisposed him to 
developing severe infections.  The 
initial diagnosis of conjunctivitis in an 
immunosuppressed individual should be 
treated aggressively with the use of a 
bacteriocidal agent.  I believe there was 
an error in the judgment in the initial 
care of his condition that resulted in 
the subsequent loss of his left eye.  
Therefore, it is as likely as not that 
the outcome in this case could have been 
averted with the appropriate initial 
intervention.

The preponderance of the evidence reflects that the veteran 
has suffered, not due to his own willful misconduct, an 
additional disability (namely endophthalmitis of the left eye 
resulting in enucleation), a disability which a physician has 
specifically opined was caused by erroneous VA medical 
treatment.  Based on this evidence,  compensation under 38 
U.S.C.A. § 1151 is warranted.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to compensation under 38 
U.S.C.A. § 1151 for endophthalmitis of the left eye with 
enucleation, claimed as a result of treatment at a VA medical 
facility, is granted.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



